Title: To George Washington from Brigadier General Charles Scott, 22 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 22d 1778
          
          I have Recd Several Pieces of Intellegence Since I Wrote Your Excellency. But as it was only respecting the Imbarcation of the troops without any farther Particulars than that we have already heard, I thaught it onnecessary to Mention it—the inclosd intelligence is from a Gentleman that I mentiond in a letter to You Some time ago who was Recommended to me by Majr Talmadg. I think it may Be Depended on. the Nusepaper that Mr Bruster mentions is from London as he writes the majr in his letter of the same date with the inclosd, I will if possable Procure it. the party that I have down is in the Neighbourhood of Volentines hill this morning, they have Made no Discovery of Consequence, I had a letter From Capt. Walls last Night who was then about two miles below Fort Lee. nothing Material. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        